Citation Nr: 1611366	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to September 1973, to include in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The case is currently under the jurisdiction of the RO in Columbia, South Carolina.

In January 2015, the Board remanded the issue for further development to include a VA examination and opinion to determine the etiology of the Veteran's hypertension disability.  The appeal has been returned to the Board for further adjudication.

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The competent medical and most probative evidence of record fails to establish that hypertension was present in service or manifest to a compensable degree within one year of service discharge; and there is no medical evidence relating it to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated July 2011.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in April 2015, and the Board finds this examination to be adequate for rating purposes as the examiner reviewed the file and addressed the Veteran's symptoms..  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases, such as cardiovascular-renal disease including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is listed in section 3.309(a). 

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his current hypertension is due to his military service, to include exposure to herbicides in Vietnam.  The Board notes that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed.  See Form DD 214.  In the January 2015 Board remand, the Board observed that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board found that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As such, the Board directed the examiner to provide an opinion on whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.

The medical evidence of record shows the Veteran has a current diagnosis of hypertension.  In April 2015, the Veteran was provided a VA examination to determine whether his hypertension is etiologically related to his military service, to include his exposure to herbicides.  The examiner reviewed the Veterans treatment records and opined that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's service to include exposure to herbicides.  The rationale provided was that the major risk factors for hypertension include age, obesity, tobacco use, excessive alcohol intake, race, and family history, and the Veteran had several of these risk factors, which put him at risk for developing hypertension.  The examiner also stated that the Veteran's service treatment records (STR's) lack any evidence that the Veteran had any elevated blood pressure readings, and the first evidence of blood pressure elevation was 30 years later.  

As for whether the Veteran's current hypertension was caused by exposure to herbicides, the examiner stated that she reviewed the report by the National Academy of Sciences (NAS), to include the 2006, 2008, 2010, and 2012 updates.  The examiner stated that the report concludes, and the updates reaffirm, that the available evidence was consistent with a limited or suggestive association between hypertension and herbicide exposure, but the report does not confirm conclusively that there is causality between hypertension and herbicide exposure.  The examiner stated that and extensive search of the evidence based medical literature and was unable to find any evidence of causality between hypertension and herbicide exposure.  After reviewing the evidence in the claims file, the report by the NAS, and additional medical literature, the examiner opined that the Veteran's hypertension is not etiologically related to his period of active duty service, to include exposure to herbicides.

The Board finds the VA examiner's opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and is supported by a detailed rationale.  The Board further notes that the examiner also considered whether the report by the NAS that concludes a limited or suggestive association between hypertension and herbicide exposure.  After reviewing the report and its updates, along with additional medical literature, the examiner did not find any evidence of causality between hypertension and herbicide exposure.  

Therefore, based on all of the foregoing, the Board finds that a preponderance of the evidence is against entitlement to service connection for hypertension, to include herbicide exposure.  The evidence is also against a finding that the Veteran's hypertension had onset within one year of separation from service.  Accordingly, the criteria for service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for hypertension, to include as secondary to herbicide exposure is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


